Order filed June 22, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00509-CV
                                    ____________

          IN THE INTEREST OF C.F., JR., K.F. AND C.F., CHILDREN


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237456

                                      ORDER
      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. The judgment was signed
May 24, 2018. The notice of appeal was due within 20 days, which was June 13,
2018. See Tex. R. App. P. 26.1(b), 28.4(a). Appellant R.M., however, filed her notice
of appeal on June 21, 2018, a date within 15 days of the due date for the notice of
appeal.

      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice
of appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant R.M. to file a proper motion to extend
time to file the notice of appeal by July 5, 2018. See Tex. R. App. P. 26.3, 10.5(b).
If appellant does not comply with this order, we will dismiss the appeal. See Tex. R.
App. P. 42.3.



                                  PER CURIAM




                                         2